         Case 1:19-cv-10090-AJN-SN Document 41 Filed 11/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            11/25/20
---------------------------------------------------------------------- X
                                                                       :
Hernandez, et al.,                                                     :
                                                                       :
                                    Plaintiffs,                        :   19-cv-10090 (AJN)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
Marcel Cleaners, Inc., et al.,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

       In light of the COVID-19 public health crisis, the Court will not hold the upcoming post-
discovery conference scheduled for November 30, 2020 at 3:45 P.M. in person. Counsel are to
submit a joint status letter on ECF no later than November 27, 2020. The joint letter shall:

        1) Include a statement confirming that all fact discovery has been completed (the parties
           should not assume that the Court will grant any extensions);
        2) Include a statement regarding the status of any settlement discussions and whether the
           parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
           Program for settlement discussions;
        3) Include a statement regarding whether any party intends to move for summary
           judgment on or before the deadline specified in the CMP;
        4) If no party intends to move for summary judgment, propose (a) a deadline for the
           submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
           Individual Practices in Civil Cases, and (b) potential trial dates; and
        5) Indicate whether they can do without a conference altogether.

        After reviewing the parties’ joint status letter, the Court will issue an order indicating
whether the conference is cancelled and addressing any other relevant deadlines and information.
If a conference is held, it will be by telephone. The parties can access the teleconference through
the Court’s dedicated conference line by dialing (888) 363-4749 and entering access code
9196964. In either case, counsel should review and comply with the Court’s Emergency
Individual Rules and Practices in Light of COVID-19, available at
https://www.nysd.uscourts.gov/hon-alison-j-nathan.

        SO ORDERED.
      Case 1:19-cv-10090-AJN-SN Document 41 Filed 11/25/20 Page 2 of 2




Dated: November 25, 2020                 __________________________________
       New York, New York                         ALISON J. NATHAN
                                                United States District Judge




                                     2
